Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-11-1999

Kapral v. USA
Precedential or Non-Precedential:

Docket 97-5545




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Kapral v. USA" (1999). 1999 Decisions. Paper 37.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/37


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT




                             No. 97-5545
                            Kapral v. USA


    The following modifications have been made to the Court's
opinion issued on February 2, 1999 in the above-entitled appeal
and will appear as part of the final version of the opinion:


         On page 25 of the slip opinion, please remove the "," after the word
         "but" so that the sentence reads as follows: I would not quarrel
with
         the canon set out in Russello even if it were my prerogative to do
so,
         but I do not agree . . . .

         On page 27, please insert a "." following the closed parenthesis so
         that the sentence reads as follows: See 464 U.S. at 23 ("We would
not
         presume to ascribe this difference to a simple mistake in
         draftsmanship.").

         Lastly, on page 28, please insert quotation marks following the word
         "final" so that the sentence reads as follows: Like many prior
habeas
         reform bills introduced during the preceding decade, . . . including
         "the date on which the judgment of conviction becomes final."




                                            /s/ P. Douglas Sisk,
                                                      Clerk




February 11, 1999